While it is not permissible to join several distinct causes of action in the same count (Louisville  Nashville R. R. Co. v. Cofer, 110 Ala. 491, 18 So. 110; Southern Ry. Co. v. McIntyre, 152 Ala. 223, 44 So. 624), a complaint containing several counts and stating different causes of action in each of several counts is not demurrable as for a misjoinder of causes of action or "misjoinder of actions."
While the first count of the complaint is subject to the vice of uniting in one and the same count three distinct causes of action, the objection is not "distinctly stated" in the demurrers, the fifth ground of which is "for that the said complaint shows a misjoinder of actions." Code 1907, § 5340; Henley v. Bush, 33 Ala. 636. And this is none the less true when we consider that the demurrer is "to the complaint and each count thereof." The stated grounds of demurrer to the complaint were properly overruled.
The other assignments of error are predicated on exceptions to the oral charge of court and the refusal of special charges. Neither the oral charge of the court nor the refused charges are set out in the record, and only appear in the bill of exceptions, and will not be considered. Carter v. State,76 So. 468; Acts 1915, p. 815; Dempsey v. State, 15 Ala. App. 199,72 So. 773.
No error appearing in the record, the judgment is affirmed.
Affirmed.